                                                      IT IS ORDERED

                                                      Date Entered on Docket: January 31, 2020




                                                      ________________________________
                                                      The Honorable David T. Thuma
                                                      United States Bankruptcy Judge
______________________________________________________________________

                         UNITED STATES BANKRUPTCY COURT

                               DISTRICT OF NEW MEXICO

     IN RE:

            Victor N. Villalobos aka Victor Nicholas Villalobos

                   Debtor(s)                           Case No. 18-11225-ta13


               DEFAULT ORDER GRANTING RELIEF FROM STAY
        OF PROPERTY LOCATED AT 301 Redondo Lane, Grants, NM 87020-3446


            This matter came before the Court on the Motion for Relief from Stay filed on

     January 2, 2020, Docket No. 57 (the “Motion”) by BOKF, N.A., a national banking

     association d/b/a Bank of Albuquerque, as successor in interest by merger to Bank of

     Oklahoma, N.A (“Movant”). The Court, having reviewed the record and the Motion, and

     being otherwise sufficiently informed, FINDS:

            (a)    On January 2, 2020, Movant served the Motion and notice of the Motion

     Docket No. 58 (the “Notice”) on counsel of record for Debtor(s), Victor N. Villalobos,

     and the case trustee, Tiffany M. Cornejo, (the “Trustee”) by use of the Court’s case


                                                                            File No. NM-18-146272
                                                                      Order, Case No. 18-11225-ta13
  Case 18-11225-t13      Doc 59    Filed 01/31/20    Entered 01/31/20 14:03:18 Page 1 of 5
  management and electronic filing system for the transmission of notices, as authorized by

  Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on the Debtor(s) and US Trustee by

  United States first class mail, in accordance with Bankruptcy Rules 7004 and 9014.

          (b)    The Motion relates to the following property:

                 301 Redondo Lane
                 Grants, NM 87020-3446

          (c)    The Notice specified an objection deadline of 21 days from the date of

  service of the Notice, to which three days was added under Bankruptcy Rule 9006(f);

          (d)    The Notice was sufficient in form and content;

          (e)    The objection deadline expired on January 26, 2020.

          (f)    As of 1/27/2020, neither the Debtor(s) nor the Trustee, nor any other party

  in interest, filed an objection to the Motion;

          (g)    The Motion is well taken and should be granted as provided herein; and

          (h)    By submitting this Order to the Court for entry, the undersigned counsel

  for Movant certifies under penalty of perjury that on January 27, 2020, McCarthy &

  Holthus, LLP searched the data banks of the Department of Defense Manpower Data

  Center (“DMDC”) and found that the DMDC does not possess any information indicating

  that the Debtor(s) is(are) currently on active military duty of the United States.

          IT IS THEREFORE ORDERED:

          1.     Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens

  against the Property, of any lien priority, are hereby granted relief from the automatic

  stay:

          (a)    To enforce their rights in the Property, including foreclosure of liens and a

  foreclosure sale, under the terms of any prepetition notes, mortgages, security


                                                                               File No. NM-18-146272
                                                                         Order, Case No. 18-11225-ta13
Case 18-11225-t13       Doc 59     Filed 01/31/20     Entered 01/31/20 14:03:18 Page 2 of 5
  agreements, and/or other agreements to which Debtor is a party, to the extent permitted

  by applicable non-bankruptcy law, such as by commencing or proceeding with

  appropriate action against the Debtor(s) or the Property, or both, in any court of

  competent jurisdiction; and

         (b)     To exercise any other right or remedy available to them under law or

  equity with respect to the Property.

         2.      The automatic stay is not modified to permit any act to collect any

  deficiency or other obligation as a personal liability of the Debtor(s), although the

  Debtor(s) can be named as a defendant in litigation to obtain an in rem judgment or to

  repossess the Property in accordance with applicable non-bankruptcy law, unless this

  matter is dismissed or Debtor(s) otherwise do not receive a discharge of this debt.

         3.      This Order does not waive Movant’s claim against the estate for any

  deficiency owed by the Debtor(s) after any foreclosure sale or other disposition of the

  Property. Movant may file an amended proof of claim in this bankruptcy case within 30

  days after a foreclosure sale of the Property, should it claim that Debtor(s) owe(s) any

  amount after the sale of the Property.

         4.      This Order shall continue in full force and effect if this case is dismissed

  or converted to a case under another chapter of the Bankruptcy Code.

         5.      This Order is effective and enforceable upon entry. The 14-day stay

  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived.

         6.      Movant is further granted relief from the stay to engage in loan

  modification discussions or negotiations or other settlement discussions with the

  Debtor(s) and to enter into a loan modification with the Debtor(s).



                                                                              File No. NM-18-146272
                                                                        Order, Case No. 18-11225-ta13
Case 18-11225-t13      Doc 59     Filed 01/31/20     Entered 01/31/20 14:03:18 Page 3 of 5
                             ###END OF ORDER###




                                                                    File No. NM-18-146272
                                                              Order, Case No. 18-11225-ta13
Case 18-11225-t13   Doc 59   Filed 01/31/20   Entered 01/31/20 14:03:18 Page 4 of 5
  RESPECTFULLY SUBMITTED BY:


  /s/ Stephanie Schaeffer
  McCarthy & Holthus, LLP
  Stephanie Schaeffer, Esq.
  Attorneys for Movant,
  6501 Eagle Rock NE, Suite A-3
  Albuquerque, NM 87113
  (505) 219-4900
  /s/ submitted electronically 1/27/2020
  sschaeffer@mccarthyholthus.com


  Copies to:

  DEBTOR
  Victor N. Villalobos
  801 Austin Ave
  Grants, NM 87020


  DEBTOR(S) COUNSEL
  Mark Daniel John Regazzi
  mark@regazzilaw.com


  CASE TRUSTEE
  Tiffany M. Cornejo
  courtemail@ch13nm.com

  US TRUSTEE
  PO Box 608
  Albuquerque, NM 87103-0608




                                                                         File No. NM-18-146272
                                                                   Order, Case No. 18-11225-ta13
Case 18-11225-t13        Doc 59   Filed 01/31/20   Entered 01/31/20 14:03:18 Page 5 of 5
